                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RON MILLER,

               Plaintiff,

v.                                                  Case No: 2:18-cv-720-FtM-38MRM

KURT PENTELECUC, VERANDAS
OF PUNTA GORDA II, LLLP, DIANA
CARRASQUILLO, ACCOLADE
PROPERTY MANAGEMENT, INC,
MARISOL SANJURJO, ZENIADA
URBINA, JUSTIN STOCKMAN,
BECKY MADSEN and GERAGHTY
DOUGHERTY STOCKMAN, P.A.,

              Defendants.
                                          /

                                         ORDER1

       Before the Court is the parties’ Joint Motion for Dismissal with Prejudice (Doc. 29),

requesting that the Court dismiss the case with prejudice and retain jurisdiction to enforce

the parties’ settlement agreement as to Plaintiff Ron Miller’s claims but excluding the

claims Defendants filed in a related state case.

       Because the parties have settled this case, the Court will administratively close it

under Middle District of Florida Local Rule 3.08(b). But the Court declines to indefinitely



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
retain jurisdiction to enforce the settlement agreement. The parties are not without

recourse, as they may independently enforce their agreement in a separate action.

      Accordingly, it is now

      ORDERED:

      The parties Joint Motion for Dismissal with Prejudice (Doc. 29) is GRANTED in

part and DENIED in part.

      (1) The case is DISMISSED without prejudice subject to the right of any party,

         within thirty (30) days from the date of this Order, April 3, 2019, to submit a

         stipulated form of final judgment or request an extension of time to do so, or for

         any party to move to reopen the case upon a showing of good cause. See

         M.D. Fla. R. 3.08(b). Once the thirty-day period expires, this dismissal shall be

         deemed with prejudice without further order.

      (2) The Clerk is DIRECTED to terminate any scheduled deadlines and

         administratively close the case.

      DONE and ORDERED in Fort Myers, Florida this 4th day of March, 2019.




Copies: All Parties of Record




                                            2
